Citation Nr: 1027184	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  07-31 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to an initial compensable rating for bilateral foot 
plantar fasciitis/pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 until his 
retirement in July 1990.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

In March 2010 the Veteran appeared at the San Diego RO and 
testified by videoconference before the undersigned Acting 
Veterans Law Judge sitting in Washington, D.C.  The transcript of 
that hearing has been associated with the claims file.  

The issue of entitlement to an increased rating for a 
right knee disorder has been raised by the record, and is 
referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's bilateral plantar fasciitis/pes planus disability 
is not manifested by weight-bearing lines over or medial to the 
great toes, or inward bowing of the tendo achillis, and his foot 
pain is improved with orthotics; but there is pain after 
prolonged standing and walking, and his foot pain is not entirely 
relieved by orthotics.


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent, but 
no higher, for bilateral plantar fasciitis/pes planus have been 
met throughout the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.71a, Diagnostic Codes 5276 (2009). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Where, as here, service connection has been granted and an 
initial disability ratings have been assigned, the claims of 
service connection have been more than substantiated, the claims 
have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.

Once the claim of service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision rating 
the disabilities does not trigger additional 38 U.S.C.A. § 
5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. 
§ 5103(a) and § 3.159(b)(1) is no longer applicable in the claims 
for initial higher ratings, following the initial grants of 
service connection.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 
Vet. App. 128 (2008).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of a 
claim.

The RO has obtained the Veteran's service treatment records and 
VA treatment records.  The Veteran was also afforded multiple VA 
examinations, and the Board finds the reports of these 
examinations to be sufficient for a decision in this matter.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i).

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDIN AND CONCLUSION

Factual Background

The Veteran seeks an initial compensable rating for his service-
connected bilateral plantar fasciitis/pes planus, which has been 
evaluated under the provisions of Diagnostic Code 5276 since the 
May 2006 grant of service connection, effective March 25, 2004.

VA treatment records dating from August 2004 show treatment, 
including standard inserts and custom orthotics, for plantar 
fasciitis.  Podiatry Clinic records dated in June 2005 document 
complaints of bilateral arch pain "if standing on feet more than 
an hour."  Physical examination found no swelling, tenderness to 
palpation, arthritis, calluses, corns, or warts.  Feet were warm 
and dry, and dorsalis pedal pulses were 2+.  Diagnosis was "arch 
pain on prolonged standing."  Treatment plan include elevation, 
rest, ice, and anti-inflammatories.  Orthotics, and instructions 
on using the devices, were also provided.

In August 2005 the Veteran was accorded a VA Compensation and 
Pension (C&P) feet examination.  During the examination he 
complained of pain in his arches, particularly on standing more 
than 30 minutes or walking more than a mile.  He said that he had 
less pain with walking than with prolonged standing.  He reported 
that his knee pain medication help to alleviate his foot pain, as 
did orthotics.  He described the pain as 7 to 8/10 at its worst; 
lasting at times for several weeks.  He reported that he worked 
as a historian, and added that there was minimal impact on his 
occupational duties.

Physical examination revealed both feet with "slightly low 
arches," but the Veteran was able to heel/toe walk "fairly 
easily with no discomfort."  There was minimal angulation of the 
os calcis; and no erythema, edema, or induration of either foot.  
Other findings were as follows:

No tenderness over the left fifth metatarsal or 
right little toe is noted.  There is no 
tenderness over the dorsal right or left foot or 
the plantar aspect of either foot.  Passive 
dorsiflexion of the toes does not increase 
discomfort, although the plantar fascia tightens 
and becomes palpable.  He is able to walk 
normally with orthotics in his shoes with no 
evident antalgia.  There are no abnormal 
callosities or skin neurovascular changes, and 
the dorsalis pedis and posterior tibial pulses 
are 2+ bilaterally.  No hammer toe or clawfoot 
deformity is noted.  There is no pain on 
forefoot eversion or inversion bilaterally.  

X-rays of the right foot showed mild degenerative changes at the 
first metatarsophalangeal joint, but no obvious soft tissue 
abnormalities.  X-rays of the left foot revealed a prominent 
plantar enthesophyte, but no fracture or obvious soft tissue 
abnormality.  Diagnoses were "mild" pes planus, bilateral; 
plantar fasciitis, bilateral; status post fracture, right 
navicular; and left fifth metatarsal fracture by history.

In September 2007 the Veteran was accorded another C&P feet 
examination.  During the examination he complained of pain on the 
medial aspect from the arch down to the heel bilaterally, which 
he said occurred on a daily basis with standing or walking.  He 
said that his pain resolved with rest, leg elevation, the daily 
use of custom made orthotics, and oral medication and added that 
his symptoms would be significantly worse than they were without 
these interventions.  The Veteran reported that the pain 
increased proportionate to the length of time he stood or walked, 
and he indicated that if he stood or walked for longer than two 
hours, the pain increased to  6/10 and required a day of rest and 
elevation to resolve.  He reported that he worked as a historian, 
which he said was largely sedentary, and denied any functional 
limitations in his occupational and daily activities.  He did, 
however, report some limitation with recreational activities, 
such as hiking.  

Physical examination found slightly low arches bilaterally.  The 
Veteran was wearing shoe inserts, but there was no evidence of 
abnormal shoe wear or calluses.  Gait with within normal limits, 
and the Veteran was able to heel and toe walk "without 
discomfort."  There was no evidence of erythema, edema, or 
swelling, but there was mild tenderness with palpation from the 
arch to the heel medially, bilaterally.  There was normal 
alignment of the Achilles tendons bilaterally, and no functional 
limitation on standing or walking.  Dorsalis pedis and posterior 
tibialis pulses were strong bilaterally.  X-rays revealed as 
follows:

Left foot:  
1.	 Accessory navicular.  Mid foot sag.
2.	Degenerative changes of the first metatarsophalangeal 
joint.  No acute fracture.

Right foot:  
1.	 Mid foot sag.  No evidence of an accessory navicular.
2.	Degenerative changes of the first metatarsophalangeal 
joint.  No acute fracture.

Diagnosis was "mild bilateral pes planus and bilateral plantar 
fasciitis."

In March 2010 the Veteran testified that his feet were sore, and 
that he gets calluses on his heels and toes.  He also testified 
that his arches swelled and his feet hurt after extended standing 
or walking.  He added that he wore a specific brand of shoes to 
palliate his bilateral foot symptoms. 

Legal Criteria

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  The disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  A higher evaluation shall be 
assigned where the disability picture more nearly approximates 
the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate periods 
of time based on facts found.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1996); and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  The intent of the schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact which 
are diseased.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, strength, 
speed, coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which becomes 
disabled on use must be regarded as seriously disabled.  However, 
a little-used part of the musculoskeletal system may be expected 
to show evidence of disuse, through atrophy, for example.  38 
C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.

Under the provisions of Diagnostic Code 5276, a noncompensable 
evaluation is warranted for mild unilateral or bilateral acquired 
flatfoot (pes planus) with symptoms which are relieved by built-
up shoes or arch supports.  A 10 percent evaluation is warranted 
for moderate bilateral acquired flatfoot (pes planus) where the 
weight-bearing lines are over or medial to the great toes and 
there is inward bowing of the tendo achillis and pain on 
manipulation and use of the feet.  A 30 percent evaluation is 
warranted for severe bilateral acquired flatfoot (pes planus) 
manifested by marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use of the feet, indications 
of swelling on use of the feet, and characteristic callosities.  
The highest rating of 50 percent rating is warranted for 
pronounced bilateral acquired flatfoot (pes plans) manifested by 
marked pronation, extreme tenderness of the plantar surfaces of 
the feet, and marked inward displacement and severe spasm of the 
tendo achillis on manipulation which is not improved by 
orthopedic shoes or appliances.  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3. 

Analysis

The Veteran's bilateral plantar fasciitis/pes planus is not 
manifested by weight-bearing lines over or medial to the great 
toes, or inward bowing of the tendo achillis; however, there is 
objective medical evidence of tenderness from the arch to the 
heel medially in both feet, and credible lay evidence of pain on 
use of the feet.  Moreover, the Veteran maintains that while his 
bilateral foot pain and swelling is significantly reduced with 
shoe orthotics and by custom-made shoes, his foot pain is not 
completely relieved by these aids.  Upon consideration of the 
Veteran's complaints of pain, especially after standing and 
walking, and the objective findings of tenderness, and according 
the Veteran every reasonable doubt, the Board finds that a 10 
percent evaluation for bilateral plantar fasciitis/pes 
planus under the currently assigned diagnostic criteria is 
warranted throughout the appeal period.  38 C.F.R. §§ 4.3, 
4.71a, Diagnostic Code 5276.  The evidence does not, however, 
support a rating higher than 10 percent under Diagnostic Code 
5276 since there is no evidence of marked deformity (pronation, 
abduction, etc.), callosity, or "severe" disability.

The Board further finds that a higher rating under any 
alternative diagnostic criteria is not warranted.  The Veteran 
does not have a diagnosis of weak foot, claw foot, hallux valgus, 
hallux rigidus, or anterior metatarsalgia (Morton's disease), or 
hammertoes, so evaluation under Diagnostic Codes 5277-5282 is not 
warranted.  In addition, the record contains no evidence of any 
malunion or nonunion of the feet secondary to the Veteran's 
service-connected bilateral plantar fasciitis/pes planus 
disability, so evaluation under Diagnostic Code 5283 is not 
warranted.  A higher rating under Diagnostic Code 5284 is also 
not warranted since the Veteran's bilateral foot disability has 
been characterized by both VA examiners as "mild."  See also 38 
C.F.R. § 4.14 (The evaluation of the same disability under 
various diagnoses is to be avoided.).  In fact, multiple 
examinations found the Veteran able to heel and toe walk with no 
discomfort, and his gait unimpaired.  Accordingly, the Board 
finds that the Veteran's bilateral foot symptomatology does not 
comport with the "moderately severe," criteria for a 20 percent 
rating under Diagnostic Code 5284.

The Board notes that there is x-ray evidence of degenerative 
changes, so consideration under the provisions of Diagnostic Code 
5003 is warranted.  However, limitation of motion is contemplated 
in the currently assigned diagnostic criteria; and the Board is 
granting the minimum compensable rating under the assigned 
diagnostic criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  Consequently, a separate rating under Diagnostic Code 5003 
may not be assigned.  

In addition, in accordance with DeLuca, 8 Vet. App. 202, the 
Board has carefully considered the Veteran's complaints of 
bilateral foot pain; however, the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  Moreover, loss of motion from pain, 
weakened movement, excess fatigability, and incoordination has 
already been factored into the currently assigned diagnostic 
criteria under which the Veteran's bilateral foot disability is 
rated (see 38 C.F.R. § 4.71a, Diagnostic Code 5276.
 
The Board has also considered whether a staged rating is 
appropriate; however, as the evidence shows and the Veteran 
himself avers, his symptoms have been constant throughout the 
appeal period.  Accordingly, a staged rating is not warranted.  
Fenderson, 12 Vet. App. 119, 126.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for the service-
connected disabilities are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disabilities with the established criteria.

If the criteria reasonably describe the disability levels and 
symptomatology, then the disability pictures are contemplated by 
the Rating Schedule, and the assigned schedular ratings are 
therefore adequate and referral for extraschedular ratings is not 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd Thun 
v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 2009).

Here, the rating criteria reasonably describe the Veteran's 
symptoms and provide for higher ratings for additional or more 
severe symptoms, which have not been shown.  Therefore the 
disability picture is contemplated by the Rating Schedule.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).

TDIU consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for TDIU [total disability rating for compensation based 
on individual unemployability] is part of an increased rating 
claim when such claim is raised by the record.  The Court further 
held that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id. 

In this case, the Board finds that a claim for TDIU is not raised 
by the record.  On the contrary, during his 2007 examination the 
Veteran denied any occupational limitations or limitations with 
his activities of daily living; and during his 2010 Board hearing 
he testified that he was employed as a military lecturer and was 
actively involved in community work.  In any event, the Veteran 
does not allege, and the evidence does not show, that he is 
unemployable.  38 C.F.R. §§ 4.16, 4.19.


ORDER

An initial disability rating of 10 percent for bilateral foot 
plantar fasciitis/pes planus is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
Nancy Snyder
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


